UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6796


ALVIN STALLINS-EL,

                Petitioner - Appellant,

          v.

UNITED STATES DISTRICT     COURT   FOR     EASTERN    DISTRICT   OF
VIRGINIA NORFOLK,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:12-cv-00070-RAJ-FBS)


Submitted:   September 12, 2012          Decided:    September 28, 2012


Before NIEMEYER, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alvin Stallins-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Alvin   Stallins-El,       a       federal   prisoner,   appeals     the

district court’s order dismissing as moot his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2012) petition.              We have reviewed the record

and find no reversible error.                Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons

stated by the district court.            Stallins-El v. U.S. Dist. Court,

No. 2:12-cv-00070-RAJ-FBS (E.D. Va. Apr. 3, 2012).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials         before   the    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                         2